 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   WALTER L. SWINGLER,                        Case No. 2:19-1135 DSF (ADS)

12                              Plaintiff,

13                              v.              ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED STATES
14   THE DEPARTMENT OF VETERANS                 MAGISTRATE JUDGE AND DISMISSING
     AFFAIRS, et al.,                           CASE
15
                                Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, including the Report and Recommendation (“R&R”) dated

19   November 5, 2019, [Dkt. No. 16], of the assigned United States Magistrate Judge. No

20   objections to the Report and Recommendation were filed, and the deadline for filing

21   such objections has passed.

22         Accordingly, IT IS HEREBY ORDERED:

23         1.     The United States Magistrate Judge’s Report and Recommendation,

24                [Dkt. No. 16], is accepted;
 1       2.   The case is dismissed with prejudice; and

 2       3.   Judgment is to be entered accordingly.

 3

 4   DATED: December 5, 2019
 5                                       Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                           2
